DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 97-100, 102-117 are currently pending.
Priority:  This application is a 371 of PCT/US2017/031346 05/05/2017
PCT/US2017/031346 has PRO 62/332,778 05/06/2016.
IDS:  The IDS dated 6/24/20 were considered.
Election/Restrictions
Applicant's election without traverse of Group III, claims 97, 99, and 100, drawn to a method of using the capture probe library to purify one or more target nucleic acids molecules from a sample, in the reply filed on 5/5/21 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 98, 114, 115 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 98, step (c) refers to “a certain criterion” without providing a clear meaning as to what is encompassed by the scope of the phrase.  The phrase is vague and would not be understood by one of skill in the art, nor does the specification provide guidance regarding the phrase’s meaning.  Thus, the claim is rejected as indefinite.
Claim 114 lacks and antecedent basis for “the first plurality of oligonucleotides.  Claim 114 also includes an ambiguous reference to “a second oligonucleotide” such that one of skill in the art would not know what is being referred to.
Claim 115 lacks and antecedent basis for “the first nucleotide sequence”. 
Therefore, one of skill in the art would find the claims confusing and ambiguous as to what Applicant intends to be the metes and bounds of the claims.  The claims are rejected as indefinite.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 97-100, 102-117 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/161173) in view of Amorese et al. (US20130231253).
Regarding Claim 97, Zhang teaches 
a method for purifying one or more target nucleic acid molecules from a sample comprising a set of species of precursor oligonucleotide molecules, wherein each species of precursor oligonucleotide molecule comprises a fifth region comprising a target sequence, a fourth region comprising a sequence unique to the species of precursor oligonucleotide molecule in the set, wherein the fourth region is a barcode sequence of length n, wherein 2n is greater than or equal to the number of unique target sequences, and a third region that is conserved across all precursor oligonucleotide molecules in the set, the method comprising:
(Abstract: “The present disclosure describes the thermodynamic design and concentrations necessary to design probe compositions with desired optimal specificity that enable enrichment, detection, quantitation, purification, imaging, and amplification of rare-allele-bearing species of nucleic acids (prevalence <1%) in a large stoichiometric excess of a dominant-allele-bearing species (wildtype)”; [0007]: “In one embodiment, a nucleic acid detection composition is provided for detecting a rare-allele-bearing nucleic acid species in a sample comprising an excess of a dominant-allele- bearing nucleic acid species, wherein the sequences of the rare-allele-bearing and dominant- allele-bearing nucleic acid species are conserved except for one or more nucleotides in a common, aligned region. The common aligned region in the dominant-allele-bearing nucleic acid is referred to as a non-target nucleic acid sequence (Variant) and the common region on the rare allele- bearing nucleic acid species is referred to as a target nucleic acid sequence (Target). In one instance, the composition comprises two probe complexes and two separate oligonucleotides)
(a) contacting the sample with a capture probe library at temperature and buffer conditions to allow for hybridization, 
([00037]: “A method is also provided for use of any of the above described compositions in a reaction to isolate, identify, quantify, or detect a Target in a heterogeneous mixture of nucleic acids. In one embodiment, the method includes providing or obtaining a heterogeneous mixture of nucleic acids (sample), comprising a dominant allele-bearing species (Variant) and a rare allele- bearing species (Target), such that the aligned Variant and the Target differ by at least one nucleotide (polymorphic nucleotide(s)) in a subsequence. A target nucleic acid probe consistent with any of the composition embodiments described herein is admixed with the sample wherein the target nucleic acid probe hybridizes more favorably to the Target than to the Variant, and results in a reaction product in which a polymorphic nucleotide in the Target is Watson-Crick base paired to a corresponding nucleotide on the Probe.”)
wherein the capture probe library comprises a plurality of capture probe species, wherein each capture probe species comprises a first oligonucleotide comprising a first region and a second region, wherein the first region comprises a nucleotide sequence of n nucleotides in length, wherein each nucleotide in the nucleotide sequence of n nucleotides in length is selected from two or more nucleotides, wherein the first region is unique among the species of capture probes in the plurality, wherein the second region is conserved across all capture probe species, wherein the second region is complementary to the third region, and wherein the fourth region of each species of precursor molecule is complementary to the first region of a species of capture probe;
([00011]: “In certain other embodiments, the composition may further comprise a third target probe oligonucleotide hybridized to a target probe non-complement region of the first target probe oligonucleotide, wherein the third target probe oligonucleotide comprises a detectable label or a capture moiety conjugated thereto. In addition, the composition may further comprise a fourth target probe oligonucleotide hybridized to a target probe non-protector region of the 
(b) separating the plurality of species of precursor oligonucleotide molecules hybridized to the plurality of capture probes from the species of precursor oligonucleotides not hybridized to the plurality of capture probes; 
([000109]: “Target and Variant molecules not bound to the Probe, in some embodiments, are dark or washed away prior to downstream reaction.”; [00069]: “The product that a colocalized with the functionalized group will simultaneously or sequentially be captured 58, imaged 59, or assayed through any other methods, while the rest of the molecules will usually be washed away 60”)
 (c) treating the plurality of species of precursor oligonucleotide molecules hybridized to the plurality of capture probes with a cleavage agent sufficient to site- specifically cleave the plurality of species at a site to separate the fifth regions from at least a portion of the third and fourth regions; and 
(d) recovering the fifth regions from the plurality of capture probe species and at least a portion of the third and fourth regions, thereby producing one or more purified target nucleic acid molecule
([00047]: “In one or more of any of the applicable above embodiments, the Variant and Target molecules hybridized to Probe molecule induces surface localization or other separation to enable purification or enrichment of Target from Variant and other species in the initial sample”).
Zhang fails to explicitly disclose defined as a barcode sequence of length n wherein 2n is greater than or equal to the number of unique target nucleic acid molecule sequences, and treating the plurality of species of precursor molecules hybridized to the plurality of capture probe species with a cleavage agent sufficient to site-specifically cleave the plurality.  
Amorese teaches nucleotide sequences comprising barcodes of certain lengths to account for the number of unique sequence possibilities ([0009]: “In one embodiment, the first adaptor can be common to each nucleic acid fragment. In one embodiment, the second adaptor sequence can be common to the one or more oligonucleotides. In one embodiment, the first adaptor and the second adaptor sequence can be distinct from each other. In one embodiment, the first adaptor and/or the second adaptor sequence further comprise barcode sequence.”; [0060]: “In some embodiments, the feature of the polynucleotide to be identified is the sample from which the polynucleotide is derived. In some embodiments, barcodes are at least 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more nucleotides in length. In some embodiments, barcodes are shorter than 10, 9, 8, 7, 6, 5, or 4 nucleotides in length. In some embodiments, each barcode in a plurality of barcodes differ from every other barcode in the plurality at at least three nucleotide positions, such as at least 3, 4, 5, 6, 7, 8, 9, 10, or more positions. In some embodiments, barcodes associated with some polynucleotides are of different length than barcodes associated with other polynucleotides. In general, barcodes are of sufficient length and comprise sequences that are sufficiently different to allow the identification of samples based on barcodes with which they are associated.”), and treating oligonucleotide products with cleavage agents sufficient to site-specifically cleave sequences to yield desired sequence products ([0010]: “In one embodiment, the double stranded restriction and/or cleavage site for the nucleic acid modifying enzyme from step e comprises the 5' end of the long strand of the partial duplex of the first adaptor and sequence complementary to the 5' end of the long strand of the partial duplex of the first adaptor generated from extension of the one or more oligonucleotides”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhang with the teaching of Amorese for the purpose of creating nucleotide sequences capable of identifying rare mutations or polymorphisms by attaching a barcode sequence that can be used as an identifier to identify the sequence comprising the rare mutation or polymorphism.
Regarding claim 98, Zhang teaches oligonucleotide probes based on “thermodynamic design” including using standard free energy of hybridization including iteration of the design process (Abstract; [0071]-[0078]; [0090]-[0108]; claims 19-21; [0015]-[0017]; [0024]-[0033]; [0068]; [000111]-[000118]: iterative design process) which was well known in the art and such design was similarly used by Amorese ([0045]-[0046]: “the oligonucleotides targeting the selected sequence regions of interest are designed to hybridize to single-stranded nucleic acid targets”) such that one of ordinary skill in the art would have reasonably considered utilizing standard free energy of hybridization between oligonucleotide molecules in their design and arrive at the claimed invention.  
Regarding claim 99, wherein each capture probe species further comprises a second oligonucleotide comprising a ninth region, wherein the ninth region is complementary to the second region, Zhang teaches such a region that is complementary ([0007]: “The second target probe oligonucleotide comprises a target probe protector region that is complementary to a first target probe complement subsequence of the target probe complement region and one or more nonprotector regions. Given that the first and second target probe oligonucleotide possess complementary sequence, the Probe comprises a target double-stranded probe portion and a target single-stranded probe portion, wherein the target double-stranded probe portion comprises the first target probe complement subsequence and the target probe protector region, and the target single-stranded probe portion comprises a second target probe complement subsequence of the target probe complement region”; [00081]: “The second variant probe oligonucleotide comprises a variant probe protector region that is complementary to a first variant probe complement subsequence of the variant probe complement region and one or more variant non-protector regions.”) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 100, wherein each first oligonucleotide further comprises a seventh region, each second oligonucleotide further comprises an eight region, and wherein the seventh region is complementary to the eight region Zhang teaches such a complementary region ([0007]: “The second target probe oligonucleotide comprises a target probe protector region that is complementary to a first target probe complement subsequence of the target probe complement region and one or more nonprotector regions. Given that the first and second target probe oligonucleotide possess complementary sequence, the Probe comprises a target double-stranded probe portion and a target single-stranded probe portion, wherein the target double-stranded probe portion comprises the first target probe complement subsequence and the target probe protector region, and the target single-stranded probe portion comprises a second target probe complement subsequence of the target probe complement region.”; [00081]: “The second variant probe oligonucleotide comprises a variant probe protector region that is complementary to a first variant probe complement subsequence of the variant probe complement region and one or more variant non-protector regions. Similar to the Probe, the variant Sink comprises a variant double-stranded probe portion and a variant single-stranded probe portion, wherein the variant double-stranded probe portion comprises the first variant probe complement subsequence and the variant probe protector region, whereas the variant single-stranded probe portion comprises a second variant probe complement subsequence of the variant probe complement region.”) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 102, wherein each first oligonucleotide further comprises a chemical moiety, and wherein the separating the plurality of species of precursor molecules hybridized to the plurality of capture probe species comprises surface capture of the chemical moiety, Zhang teaches such a chemical moiety ([0034]: “In one or more of any of the applicable above embodiments, the first target probe oligonucleotide is functionalized with at least one chemical moiety for detection, localization, or reinforcement of hybridization, such as a fluorophore, a hapten, a biotin, an azide, a succinimide, or a minor groove binder.”; [00068]: “FIG. 13: Competitive composition 53 with different Probe and Sink component morphologies, here a biotin-functionalized (Bio) hairpin probe for the Probe and a Yin-Yang probe for the Sink. With the probes properly designed based on thermodynamics, the fraction of Target T to Variant V that will be captured by a streptavidin-coated surface 54 will be highly enriched over the original sample.”) which one of ordinary skill in the art would have considered and arrive at the claimed invention.  
Regarding claim 103, Zhang teaches the chemical moiety is biotin ([00068]; [00034]: “In one or more of any of the applicable above embodiments, the first target probe oligonucleotide is functionalized with at least one chemical moiety for detection, localization, or reinforcement of hybridization, such as a fluorophore, a hapten, a biotin, an azide, a succinimide, or a minor groove binder.”).
Regarding claim 104, Zhang teaches the recovering step detailed supra as well as heating and washing ([0042]-[0043]: heat and buffer wash steps; [0069]; [0086]; [000109]) which is routine in the art and one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 105, one of ordinary skill in the art following the teaching of Zhang in view of Amorese would have readily considered use of a nuclease as taught by Amorese ([0010]: “In one embodiment, the double stranded restriction and/or cleavage site for the nucleic acid modifying enzyme from step e comprises the 5' end of the long strand of the partial duplex of the first adaptor and sequence complementary to the 5' end of the long strand of the partial duplex of the first adaptor generated from extension of the one or more oligonucleotides.  In one embodiment, the nucleic acid modifying enzyme comprises a restriction enzyme”; [0023]: nuclease including denaturation; [0029]: “physical, thermal, and/or chemical denaturation”) in considering a site specific cleavage with denaturation and arrive at the claimed invention.  
Regarding claim 106, wherein the standard free energies of binding between each first oligonucleotide and a DNA sequence complementary to the entire sequence of the first oligonucleotide are within 5 kcal/mol of each other, Zhang teaches such energies of binding ([0024]-[0033]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claims 107-113 wherein the nucleotides are variable among A, T, G, C and are of variable lengths, Zhang teaches such variations in the nucleotide sequences ([0071]-[0078]: “with length between, for example, 5 and 200 nucleotides, that differs by at least 1 nucleotide, known as the polymorphic nucleotide(s)”; [00122]-[00123]).
Regarding claim 114, depending from claim 99, wherein a concentration of a second oligonucleotide is greater than a sum of the concentrations of each oligonucleotide of the first plurality of oligonucleotides Zhang teaches such concentrations ([0086]: “the concentration of the second target (or non-target) oligonucleotide (P) is in excess of the first target (or non-target) oligonucleotide”) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claims 115-116, wherein the first nucleotide sequence further comprises an "S" degenerate nucleotide at one or more of the variable positions and/or a "W" degenerate nucleotide at one or more of the variable positions, but does not comprise an "N" degenerate nucleotide at any position, wherein the length of the first nucleotide sequence is between 5 and 50 nucleotides, wherein the number of variable nucleotides is between 3 and 30, and wherein the length of the second nucleotide sequence is between 5 and 50 nucleotides and wherein the second nucleotide sequence comprises an "S" degenerate nucleotide at one or more position and/or a "W" degenerate nucleotide at one or more position, but does not comprise a "N" degenerate nucleotide at any position, Zhang teaches variable nucleotides as well as ranges of lengths (sequences ([0071]-[0078]: “with length between, for example, 5 and 200 nucleotides, that differs by at least 1 nucleotide, known as the polymorphic nucleotide(s)”; [00122]-[00123])) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 117, wherein the criterion is a maximum range of no more than 5 kcal/mol between a lowest standard free energy of capture and a highest standard free energy of capture for the set of precursor nucleotide sequences Zhang teaches such energies of binding ([0024]-[0033]) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639